NO. 07-10-00329-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

AUGUST
30, 2010
 

 
IN RE FREDDIE MONROE PICKETT, RELATOR

 

 
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Relator Freddie Monroe
Pickett, appearing pro se and in forma pauperis,
is incarcerated in a secure corrections facility operated by the Texas
Department of Criminal Justice.  He is the appellant in case number
07-09-0043-CV, also pending before us.  
On August 11, 2010, Pickett filed
this original proceeding seeking a writ of injunction restraining and mandating
conduct by the Department of Criminal Justice.[1]  Chiefly, Pickett seeks an order mandating his
early release from incarceration or relocation within the institutional
division and restraining conduct within the facility where he is currently
confined.  
            By
his petition, Picket does not demonstrate nor do we discern how the injunctive
relief he seeks is necessary to preserve this court’s jurisdiction over case
number 07-09-0043-CV.  The jurisdiction
of a court of appeals to grant injunctive relief is limited to preserving or
enforcing its jurisdiction over the merits of a pending appeal and not for the
purpose of granting relief on equitable grounds nor
for protecting a litigant.  See Pace
v. McEwen, 604 S.W.2d 231, 233 (Tex.Civ.App.--San
Antonio 1980, no writ); Tex. Gov’t Code Ann. §
22.221(a) (Vernon 2004); Sonny Arnold,
Inc. v. Sentry Sav. Ass’n, 602 S.W.2d 90, 91-92 (Tex.Civ.App.--Amarillo 1980, no writ).  See also Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 683
(Tex. 1989) (writ of injunction issues to enforce or protect appellate court’s
jurisdiction). 
            Because
Pickett does not request injunctive relief coming within the narrow grant of jurisdiction
afforded a court of appeals, we must, and do, dismiss his petition for want of
jurisdiction.
 
                                                                                                James
T. Campbell
                                                                                                            Justice
 




[1] Pickett’s petition appears also addressed to the
United States District Court for the Eastern District of Texas, Tyler Division.